Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE SPECIAL INVESTMENT TRUST The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Special Investment Trust (the "Registrant") (1933 Act File No. 02-27962) certifies (a) that the forms of prospectuses and statements of additional information dated May 1, 2007 used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 85 ("Amendment No. 85") to the Registrant's Registration Statement on Form N-1A, and (b) that Amendment No. 85 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-07-000430) on April 26, 2007: Eaton Vance Balanced Fund Eaton Vance Large-Cap Growth Fund Eaton Vance Large-Cap Value Fund Eaton Vance Small-Cap Growth Fund Eaton Vance Small-Cap Value Fund Eaton Vance Special Equities Fund Eaton Vance Utilities Fund Eaton Vance Capital & Income Strategies Fund Eaton Vance Equity Asset Allocation Fund Eaton Vance Emerging Markets Fund Eaton Vance Greater India Fund Eaton Vance Institutional Short Term Income Fund Eaton Vance Institutional Short Term Treasury Fund Eaton Vance Investment Grade Income Fund Eaton Vance Real Estate Fund EATON VANCE SPECIAL INVESTMENT TRUST By: /s/ Alan R. Dynner Alan R. Dynner, Secretary Date: May 2, 2007
